                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

Sun Life Assurance Company of Canada,           )
                                                )
                       Plaintiff,               )
                                                )    Case No. 17 C 06588
               v.                               )
                                                )    Hon. Philip G. Reinhard
Wells Fargo Bank, N.A., et al.,                 )
                                                )
                       Defendants.              )

                                             ORDER

       For the reasons stated below, the Bank’s motion [147] for summary judgment is denied.
Nelsen’s motion [167] for summary judgment is denied. Plaintiff’s motion [156] for summary
judgment is granted as to Counts I and II of its complaint and Counts I and II of the Bank’s
counterclaim and denied as to Count IV of the Bank’s counterclaim as to its claim for restitution
of premiums paid on behalf of Vida Capital and otherwise granted as to Count IV of the Bank’s
counterclaim. Thus, the matters remaining in the case are: 1) plaintiff’s claims against Nelsen
(Counts III, IV, V and VI of plaintiff’s complaint) and 2) the Bank’s counterclaim for restitution
of premiums paid on behalf of Vida Capital (CC Count IV).

                                     STATEMENT-OPINION

        Plaintiff, Sun Life Assurance Company of Canada (a Canadian corporation with its
principal place of business in Massachusetts), brings this action against Wells Fargo Bank, N.A.,
as securities intermediary (“Bank”) (a national banking association with its main office as
designated in its articles of association in South Dakota), and Frank Nelsen. Nelsen is an Illinois
citizen. The amount in controversy exceeds $75,000. Subject matter jurisdiction is based on
diversity of citizenship. 28 U.S.C. § 1332(a)(1) & (2).

        Counts I and II of the complaint are brought against the Bank under the Declaratory
Judgment Act (28 U.S.C. § 2201) and ask the court to declare that a certain life insurance policy
(“Policy”) issued by plaintiff on the life of Robert Corwell (“Corwell”) was void ab initio as an
illegal wager on human life (Count I) and lacked an insurable interest (Count II). It also seeks to
recover from Nelsen, an Illinois insurance producer, who was appointed by plaintiff to sell its
insurance policies, for fraudulent inducement (Count III), fraud (Count IV), negligent
misrepresentation (Count V), and breach of contract (Count VI).

       The Bank filed a counterclaim which was dismissed in part. The Bank’s remaining
claims under the counterclaims are for breach of contract (CC Count I), a statutory claim under
215 ILCS 5/155 for a vexatious and unreasonable delay in paying a claim (CC Count II), and a



                                                 1
claim for restitution of premiums paid by the Bank under an unjust enrichment theory (CC Count
IV).

        Plaintiff moves [156] for summary judgment in its favor on Counts I and II of its
complaint and against the Bank on the claims remaining in the Bank’s counterclaim. The Bank
moves [147] for summary judgment in its favor on CC Count I and CC Count II. Nelsen moves
[167] for summary judgment on all plaintiff’s claims against him and joins the Bank’s motion
[147] for summary judgment in the Bank’s favor.

Overview

        Under Illinois law 1, a person or entity with an insurable interest in the life of the insured
may purchase a life insurance policy from a life insurance company on the life of the insured.
Ohio Nat’l Life Assur. Corp. v. Davis, 803 F.3d 904, 908 (7th Cir. 2015). A person who does not
have such an insurable interest may not. Id. One has an insurable interest in an insured if one has
an interest in the continued life of the insured rather than in his early death. Id. An insurance
policy may be purchased from an insurance company by a person to insure the person’s own life
and that policy may name any person or entity as a beneficiary even though the designated
beneficiary does not have an insurable interest in the insured. Id.; Hawley v. Aetna Life Ins. Co.,
125 N.E. 707, 708 (Ill. 1919).

          Once validly procured from the insurance company, the policy (including the right to
designate beneficiaries) thereafter may be sold by the original owner to one who does not have
an insurable interest in the insured. Davis, 803 F.3d at 908; Hawley, 125 N.E. at 709 (“We see no
reasonable basis for public policy forbidding the owner of the insurance policy to sell it and
assign it to anyone who would pay more than the cash surrender value which the company was
willing to pay.”) “The true line of distinction is the activity and responsibility of the assured and
not the interest of the person entitled to the funds.” Hawley, 125 N.E. at 708 (quotation marks
and citation omitted). Every validly issued life insurance policy therefore gives the initial owner
the right to name beneficiaries without regard to the beneficiaries having an insurable interest in
the insured as well as the option (1) to maintain the policy in force by continuing to pay the
premiums throughout the policy’s term, (2) to sell the policy to a third party thereby turning the
present value of the policy into cash, (3) to surrender the policy to the insurance company for its
contractually established cash value, or (4) to cease paying the premiums and have the policy
lapse.

         If a contract expressly contravenes the law or known public policy of Illinois, the contract
is void at its inception (ab initio). In re Marriage of Newton, 955 N.E.2d 572, 584 (Ill. App.
2011). If a person without an insurable interest in the life of the insured is the initial purchaser of
a life insurance policy from a life insurance company on the life of the insured, then that policy
is void ab initio, Charbonnier v. Chicago Nat’l Life Ins. Co., 266 Ill. App. 412 (1932), because
the life insurance contract is, in effect, a wager on the life of the insured by a stranger. Davis,
803 F.3d at 909. Such a policy is commonly called “STOLI” an acronym for “stranger-

1
   Since the issuance of the Policy, Illinois has enacted the Viatical Settlements Act of 2009 (215 ILCS 159/1 et
seq.) but this statute does not apply to this case. See Ohio Nat’l Life Assur. Corp. v. Davis, 803 F.3d 904 (7th Cir.
2015).

                                                           2
originated life insurance”. Id., at 905. Wagering by a stranger on when a person will die
contravenes public policy because it is viewed as both unseemly and as providing an incentive
for foul play to hasten the demise of the insured. Id., at 908.

        A contract that is void ab initio “is treated as though it never existed; neither party can
choose to ratify the contract by simply waiving its right to assert the defect.” Newton, 955
N.E.2d at 584. The result of a life insurance policy being found void ab initio (as with any illegal
contract) is that the court “leaves the parties as it found them” meaning that the insurance
company keeps all the premiums paid to it and is not obliged to pay the death benefit. Davis, 803
F.3d at 911.

       Illinois law provides that all insurance policies must contain a “provision that the policy,
together with the application therefor . . . shall constitute the entire contract between the parties
and that after it has been in force during the lifetime of the insured a specified time, not later than
two years from its date, it shall be incontestable.” 215 ILCS 5/224(1)(c). The purpose of this
incontestability provision is “to force an insurer to investigate any potential misstatements in the
insurance application with reasonable promptness.” Amica Life Ins. Co. v. Barbor, 488 F. Supp.
2d 750, 758 (N.D. Ill. 2007).

        However, the public policy against wagering on a life by a stranger overrides the public
policy, embodied in 215 ILCS 5/224(1)(c), to force insurers to investigate any potential
misstatements in an application promptly. A policy may be challenged as void ab initio even
though the statutorily required time limit set forth in the policy for contesting it has passed.
Charbonnier, 266 Ill. App. at 421-22. The insurer may wait until it receives a claim after the
insured’s death before investigating whether the policy was procured by one with an insurable
interest or not.

        Life insurance policies possess the ordinary characteristics of property. Hawley, 125 N.E.
at 708, citing Grigsby v. Russell, 222 U.S. 149 (1919). As such, a life insurance policy may be
pledged as collateral for a loan. 215 ILCS 5/245.1; Cincinnati Life Ins. Co. v. Beyer, 722 F.3d
939, 952 (7th Cir. 2013).

         With that sketch of the applicable law, here is a brief overview of the facts. Plaintiff
issued a policy on the life of Corwell listing Corwell as the owner. Shortly after issuance,
Corwell transferred ownership of the policy to a trust. From its issuance, the funds to pay the
premiums on the policy came from the proceeds of a nonrecourse premium finance loan arranged
and serviced by Coventry Capital I, LLC (“Coventry Capital”). The lender was LaSalle Bank
(“LaSalle”). The premiums continued to be paid with proceeds from the premium finance loan
until the policy was relinquished (approximately 32 months after its issuance) by the trust to
Coventry Capital (as servicing agent for the premium finance lender) in full satisfaction of the
outstanding premium finance loan which was about to mature. Approximately four months later,
the policy was sold by the premium finance lender to Coventry First LLC (“Coventry First”)
which then transferred it to the Bank as securities intermediary for AIG Life Settlements, LLC
(“AIG”), which became the beneficial owner of the Policy. The Bank then made the premium
payments on the policy until Corwell’s death eight years later. After Corwell’s death, the Bank
filed a claim for the death benefit. After receiving the claim, plaintiff filed this case. Plaintiff has

                                                   3
not paid the death benefit because it contends the true owner of the policy at the time it was
issued lacked an insurable interest in Corwell’s life rendering the policy void ab initio. Plaintiff
maintains Coventry 2, not Corwell, was the actual owner of the Policy at its inception.

Origination Agreements and Finance Program

         Coventry First and AIG, entered two similar agreements, each designated a “Life Policies
Origination Agreement”, one dated as of June 29, 2006 and the other dated as of July 1, 2008 3.
Under these agreements, Coventry First was designated as originator and seller and AIG was
designated as purchaser. These agreements required Coventry First to sell and AIG to buy any
life insurance policy Coventry First originated where the policy met certain specified eligibility
criteria. These eligibility criteria included that the insured needed to be sixty years or older with
a life expectancy of more than 25 and less than 180 months with a 10% or less probability of
outliving that life expectancy. The policy needed to be beyond the applicable contestability
period, could not cause AIG’s aggregate investment in any given insured to exceed $10 million,
and the probabilistic monetary yield to AIG from the death benefit needed to be at least 10%
after taking into consideration AIG’s acquisition costs and projected monthly premiums and
expenses. Coventry First “originated” life insurance policies to sell to AIG under these
agreements by purchasing existing life insurance policies from existing policy owners.

        Coventry Capital and LaSalle Bank established a program through which prospective
purchasers of life insurance could finance the premiums to acquire life insurance policies from
insurers. They did so by entering an agreement under which Coventry Capital served as the
program administrator for a premium finance loan program through which LaSalle made loans to
finance the payment of life insurance policy premiums. LaSalle then entered another agreement,
a Master Participation Agreement, with PFP Funding I, LLC (“PFP Funding”). Under the
Master Participation Agreement, PFP Funding purchased from LaSalle a “100% undivided
beneficial ownership interest” in premium finance loans LaSalle had made. This made PFP
Funding the beneficial owner of the premium finance loans Coventry Capital was servicing for
LaSalle. PFP Funding, Coventry First, and Coventry Capital (collectively “Coventry Entities”)
had a common ownership.

        Nelsen learned about this premium finance program when he attended a presentation at a
sales meeting around 2003 sponsored by Highland Capital. Nelsen entered a Producer
Agreement dated January 11, 2006, with Coventry Capital in which he agreed to identify and
submit to Coventry Capital life insurance policy owners seeking financing “which is directly or
indirectly collateralized in whole or in part by the market or future value of the life insurance
policy.” Where policies were ultimately issued and financed through the program, Coventry
Capital and Nelsen agreed to split commissions received from the insurer.



2
   Plaintiff uses “Coventry” without distinguishing among the various commonly owned entities involved in the
transactions involved in this case. Nelsen likewise uses “Coventry” in his deposition testimony without
distinguishing among the entities. The court will use “Coventry” when it is not clear from the record which of these
entities is involved or referenced.
3
   U.S. Bank was designated as fiscal agent under the June 29, 2006 agreement. The Bank (Wells Fargo) was
designated as fiscal agent under the July 1, 2008 agreement.

                                                         4
         The program provided nonrecourse premium finance loans. When a nonrecourse
premium finance loan came due, the borrower had three available options: (1) pay off the loan,
retain the policy, and pay the premiums to keep it in force; (2) relinquish the policy to the lender
in satisfaction of the debt; or (3) sell the policy to a purchaser willing to pay more than the
outstanding loan balance and, thus, provide a gain to the selling policy owner.

        It is evident that the Coventry Capital/LaSalle premium finance program was designed to
foster the issuance of insurance policies which would qualify after the expiration of a policy’s
contestability period for origination/sale by Coventry First to AIG under the Life Policies
Origination Agreements noted above. Coventry Capital enlisted insurance producers to find
people who could qualify for high death-benefit life insurance policies and direct them to the
program where they could obtain nonrecourse financing to acquire and maintain insurance for a
couple years before selling the policies, relinquishing them to the lender for eventual sale to
AIG, or using other means to pay the premiums and maintain the policies.

Corwell, the Finance Program, and the Policy

         Through Nelsen, Corwell learned of this opportunity to obtain insurance on his life with
an eye toward selling the policy for a profit (after paying off the nonrecourse loan) either on the
open market or to Coventry First two years after issuance of the policy. Corwell understood if he
died prior to selling the policy his beneficiaries would receive a substantial death benefit (the
face value less the outstanding loan) and that if he failed to sell the policy his worst case was
relinquishment of the policy to Coventry Capital/LaSalle to satisfy the loan after having “free”
life insurance for two years. Corwell took advantage of the opportunity. Corwell used
nonrecourse premium financing in 2005 to obtain issuance of a $5.5 million policy on his life
from Security Life of Denver. Nelsen was the writing agent on this policy. The financing was
provided by LaSalle through the Coventry Capital/LaSalle premium finance program. Corwell
sold this policy in 2007 to Coventry for a gain of $178,416.22 over the balance on the premium
finance loan.

        In 2006, Nelsen submitted to plaintiff an application for a $5 million policy on Corwell’s
life. Plaintiff received the application on May 31, 2006. Corwell was listed as the proposed
owner and the proposed beneficiary was the Corwell Family Limited Partnership (“Partnership”).
The application form required the applicant to list other insurance in force. The application, as
submitted by Nelsen, did not include the Security Life of Denver policy. The application listed
the purpose of the insurance as estate planning.

        As part of the application process, Nelsen submitted to plaintiff a worksheet required by
plaintiff to determine the source of premium payments. The worksheet was dated July 14, 2006.
On the worksheet, Nelsen checked the box for “individual check” as the source of premiums. He
did not check the box for “premium financing”. Had he checked the premium financing box, he
would have been required to answer several questions including why premium financing was
being used, who was providing the financing, and whether it was nonrecourse financing. The
form stated: “If non-recourse is checked, do not submit this application.” The worksheet also
asked if premiums were not to be financed at policy issuance, if they would be financed in the



                                                 5
future. Nelsen checked “No” in answer to this question. The form explicitly stated: “Sun Life
does not accept applications where nonrecourse financing is utilized.”

       Subsequently, on August 10, 2006, plaintiff issued the Policy on Corwell’s life based on
the application. The Policy death benefit was $5 million. The Policy listed Corwell as the sole
owner of the Policy and the Partnership as the sole beneficiary.

        After the application had been submitted, but prior to the Policy’s issuance, Coventry
Capital sent a letter dated July 31, 2006 to Corwell in which it noted the Policy was to be initially
financed by a loan Corwell was procuring pursuant to the premium finance program Coventry
Capital was administering on behalf of LaSalle. The letter stated that if Corwell paid the
minimum premium amount ($147,059.49) to put the policy in force, LaSalle would reimburse
this sum from the proceeds of the loan immediately upon acknowledgment from plaintiff that a
collateral assignment of the Policy has been recorded in favor of LaSalle. The minimum
premium was paid with a check drawn on an account of the Partnership.

        A collateral assignment of the Policy to LaSalle, bearing Corwell’s signature, was in
Coventry Capital’s possession by August 2, 2006, in advance of the Policy’s issuance on August
10, 2006. Consistent with the non-recourse nature of the loan to be made to Corwell, the
collateral assignment provided that Corwell could fully satisfy his loan obligations by
transferring the Policy to LaSalle. However, the loan to Corwell secured by the collateral
assignment never occurred.

Trust and Sub-Trust

        In September 2006, Corwell assigned the ownership interest as well as the beneficial
interest in the Policy to the Robert M. Corwell 2006 Insurance Trust (“Trust”). The Trust was
created by a trust agreement dated as of September 26, 2006 (“Trust Agreement”). The Trust
Agreement identified Corwell as the Settlor and his then wife, Diane Corwell (“Diane”), as the
sole beneficiary (“Beneficial Owner”) of the Trust. NatCity Trust Company (“NatCity”) was
identified as Trustee and Diane was identified as Co-Trustee of the Trust. The Trust Agreement
provided that “the Trustee shall perform all of its duties hereunder and exercise all of its powers
hereunder solely at the direction of the Settlor or following the Settlor’s death, at the direction of
the Beneficial Owner.”

        In a “Supplement to Trust Agreement” dated as of September 27, 2006, a sub-trust of the
Trust was created entitled the Robert M. Corwell 2006 Insurance Trust, Premium Finance Sub-
Trust (“Sub-Trust”). In this document, Corwell, as Settlor of the Trust, directed the Trustee to
establish the Sub-Trust, to cause the Sub-Trust to enter a loan agreement with LaSalle to borrow
money to pay the premiums on the Policy, and to have the Sub-Trust hold the Policy as collateral
for such loan until repaid. The Sub-Trust provided that while the loan was outstanding the
Trustee would perform its duties under the Sub-Trust solely at the direction of LaSalle except
that Corwell, as Settlor, retained the power to direct the Trustee at any time on or before the
loan’s maturity date to relinquish the Policy to LaSalle in satisfaction of the debt. In a document
entitled “Settlor and Co-Trustee Disclosure Statement and Acknowledgement” Corwell, as
Settlor, and Diane, as Co-Trustee, acknowledged “that the Trust Agreement and the Supplement

                                                  6
to Trust Agreement are not intended to satisfy Settlor’s estate planning needs and have not been
designed as an estate planning tool.”

The Loan

       On October 31, 2006, the Sub-Trust and LaSalle entered into a note and security
agreement (“Loan Agreement”) for LaSalle to provide premium financing to the Sub-Trust to
pay the Policy premiums. 4 The Loan Agreement gave LaSalle a security interest in the Policy
and the Policy proceeds. The loan was non-recourse. Subsequently, Bank of America, N.A.,
succeeded via merger to the interests of LaSalle. Corwell executed a document entitled
“Insured’s Authorization to Release Medical Records and Special Irrevocable Durable Power of
Attorney” (“Power of Attorney”). The Power of Attorney appointed Coventry Capital as
Corwell’s attorney-in-fact for the purpose of authorizing the release of Corwell’s medical records
and “originating and/or servicing any life insurance policies insuring [Corwell’s] life.”

        The September 2006 change in plan—from Corwell owning the Policy (and collaterally
assigning it to LaSalle) to using instead the Trust and Loan Agreement structure—was made
because Coventry Capital personnel did not believe plaintiff would acknowledge the collateral
assignment to LaSalle. In March 2006, plaintiff had decided no longer to issue life insurance
policies where the premium payments were funded by nonrecourse loans. Nelsen testified in his
deposition that the decision to change ownership of the policy from Corwell to the trust was
required by Coventry 5 and LaSalle.

       Coventry Capital sent a letter dated September 20, 2006 addressed to Corwell enclosing
the documents that needed to be executed to create the Trust and obtain financing to pay the
premiums for the Policy. The letter begins:

         “Coventry Capital, as administrator (the ‘Program Administrator’), is pleased to confirm
         that LaSalle Bank National Association, Chicago, Illinois (‘Lender’) is prepared to
         extend a loan (‘Loan’) to the trust to be created by you as the settlor (‘Settlor’) pursuant
         to the enclosed trust documents, subject to each of the terms and conditions contained in
         the enclosed documents. The Loan would be made to fund the premium payment to be
         made on certain life insurance policies (‘Policies’) under the PFP Program administered
         for Lender by Program Administrator. Enclosed please find the information needed to
         enter into the PFP transaction. There are specific instructions for each document
         enclosed and for each document that you must provide. Please follow the instructions
         carefully.”

4
   The Loan Agreement [Dkt # 164-6, p. 69-77] per Nelsen’s deposition testimony [Dkt # 164-6, p.429 (Dep. p.
303) bears Corwell’s signature on the line provided for the trustee of the Sub-Trust (NatCity) to sign. In its response
[Dkt # 183] to plaintiff’ statement of facts, Bank states Diane signed the Loan Agreement as trustee [Dkt # 183, p.
60, response to par. 74]. However, no evidence is cited to support the claim Diane signed as trustee. Plaintiff
asserts it is Corwell’s signature [Dkt # 163, p. 39 par. 74] which is consistent with Nelsen’s testimony. No
explanation is offered as to why Corwell executed the Loan Agreement for the Sub-Trust when he was not a trustee.
However, the parties do not dispute the enforceability of the Loan Agreement against the Sub-Trust. Because the
Policy appears to have been the only asset in the Trust, the court will use “Trust” as including the Sub-Trust
hereafter.
5
   Presumably Coventry Capital as it was the program administrator and transmitted the loan documents to Corwell.

                                                          7
         Nelsen testified in his deposition that all the documents in the packet that accompanied
this letter were drafted by Coventry (presumably Coventry Capital), that all the decisions on
what to include or not to include in these documents were made by Coventry (presumably
Coventry Capital), that he assisted Corwell in completing these documents, and was with
Corwell when Corwell signed the documents.

       On October 31, 2006, a wire transfer was sent to the Partnership to reimburse the initial
$147,059.49 premium previously paid by the Partnership and plaintiff received the balance of the
premium due. These payments were made from the proceeds of the LaSalle loan to the Trust.
The $297,610 annual premiums continued to be paid from proceeds from the premium finance
loan until the Policy was relinquished. Thereafter, the premiums were paid by the Bank until
Corwell’s death.

Relinquishment, Sale, and Non-Payment of the Claim

        In September 2008, Highland Capital received an offer from Welcome Funds, Inc. to
purchase the Policy for $30,000 more than the outstanding balance on the premium finance loan.
Highland Capital did not communicate this offer to Nelsen or to Corwell and there is no evidence
the offer was communicated to the trustee of the Trust. The offer expired.

        On February 16, 2009 and on March 16, 2009, Coventry Capital sent the Trust (at
Corwell’s home address) notices that the loan was coming due on its scheduled maturity date,
April 30, 2009. The balance due was $569,571.60. The payment instructions included with the
notices directed the funds for payment to be wired to an account belonging to PFP Funding at
Bank of America. Dkt # 164-5, pp. 104-11. Also, in February 2009, Nelsen submitted an
“informal application” to plaintiff for a new policy on Corwell’s life.

        On April 29, 2009, by a document entitled Irrevocable Settlor Instruction Letter, bearing
Corwell’s notarized signature, NatCity, as trustee, was directed to fully relinquish to Coventry
Capital, as servicing agent for Bank of America, all the Trust’s assets in satisfaction of the
Trust’s obligations to Bank of America under the Loan Agreement. By separate document, also
dated April 29, 2009, Diane resigned as Co-Trustee of the Trust.

       On August 25, 2009, by a document entitled Life Insurance Policy Purchase Agreement,
Bank of America sold the Policy to Coventry First which acquired it on behalf of AIG. Dkt #
151-6, pp.40-52. The Policy was then transferred by Coventry First to the Bank as securities
intermediary for AIG, which became the beneficial owner of the Policy. Bank paid the
premiums on the Policy until Corwell’s death on June 25, 2017 on behalf of AIG and subsequent
beneficial owner of the Policy, Blackstone, and then Vida Capital which was the beneficial
owner at Corwell’s death. Bank submitted a claim for payment of the death benefit on August 1,
2017. Plaintiff has not paid the claim.




                                                 8
The Investor Effect on Life Insurance

        Corwell was 78 when the Policy was issued in 2006 and he was 89 when he died in
      6
2017. Plaintiff received premium payments of $297,610 per year from the Policy’s inception
until Corwell’s death. These payments were made for the first 32 months from the proceeds of
the Coventry Capital/LaSalle premium finance loan to the Trust and then for the next eight years
by the Bank after the Policy was acquired by Coventry First and transferred to the Bank as
securities intermediary. How did this scenario, as it played out, injure plaintiff given it generated
premium payments beyond Corwell’s life expectancy at the Policy’s inception?

        Thirty-eight percent of all life insurance policies lapse from nonpayment of the
premiums. 7 Susan Lorde Martin, “Betting on the Lives of Strangers: Life Settlements, STOLI,
and Securitization,” 13 U. Pa. J. Business Law 173, 190 (2010). However, because investors
generally can afford to pay the premiums, the sale of policies to investors means those “policies
will not lapse, so insurance carriers will pay death benefits on many more policies than they
would be paying otherwise.” Id. at 190-91. The increased payout of death benefits leads to
insurers charging higher premiums in order to maintain their profit margins. This prices some
people who want to buy insurance for death risk protection only out of the market. See Id. at 191.

        By using the premium finance program, Corwell created a very high percentage chance
plaintiff was going to be required to pay the death benefit. If he died before the loan matured,
plaintiff would have to pay the death benefit to the Trust. If the Trust sold the Policy prior to the
loan’s maturity, the purchaser or some succeeding purchaser would likely pay the premiums until
Corwell’s death. If, as happened, the Trust relinquished the Policy, the lender would sell the
Policy to Coventry First. Coventry First would then be obligated to sell it to AIG and AIG
would be obligated to buy it under the Life Policies Origination Agreement. The Bank, serving
as securities intermediary, would then pay the premiums until Corwell’s death. By using
nonrecourse financing through the date of sale or relinquishment, it was virtually guaranteed the
Policy would not lapse from nonpayment of the premiums.

        The experience with the policies Nelsen wrote on Corwell’s life illustrate the preceding
point. Corwell used nonrecourse loans through the Coventry Capital/LaSalle program twice. He
bought the Security Life of Denver Policy and sold it to Coventry for a $178,416.22 profit. The
premiums then were paid by the subsequent owners of the policy until Corwell’s death when the
insurer paid the $5.5 million death benefit. Corwell also bought the Policy through the program.
The Policy was relinquished at loan maturity and thereafter the Bank paid the premiums on
behalf of the owners until Corwell’s death. Neither of the policies financed through the program
lapsed for nonpayment of the premiums.

       In contrast, Corwell also bought several other polices written by Nelsen financed with
recourse premium finance loans from local banks. Those policies lapsed during Corwell’s life
for nonpayment of premiums, so no death benefit was required to be paid by the insurer.


6
  The life expectancy in 2006 of a 78-year old male was 8.80 more years per the Social Security Administration’s
table. https://www.ssa.gov/oact/STATS/table4c6_2006.html. Corwell outlived this life expectancy.
7
   This figure is from 2008. Recall the Policy was issued in 2006 and relinquished in 2009.

                                                        9
        In sum, the transactions done without nonrecourse premium finance loans led to lapse in
premium payment and no death benefit being paid out by the insurance company. The two
transactions done with Coventry/LaSalle nonrecourse premium finance loans led to the payment
of a death benefit claim in one case and this lawsuit contesting a filed death benefit claim in the
other.

Illinois State Cases

        No Illinois court or court applying Illinois law appears to have addressed the validity of
policies financed through the Coventry/LaSalle premium finance program. The parties,
therefore, seek to apply existing Illinois state court insurable interest cases, which are all 100-
plus years old, to the facts of this case.

        In Dresen v. Metropolitan Life Ins. Co., 195 Ill. App. 292 (1915) the insured took out a
policy on her own life and named someone without an insurable interest in her life as the
beneficiary. The insured paid the first three premiums and then the beneficiary made the rest.
The court ruled the policy was void because a policy naming a beneficiary who has no insurable
interest in the life of the insured is void as a wager policy. Id., at 294.

       In Johnson v. Van Epps, 14 Ill. App. 201 (1883), aff’d 110 Ill. 551 (1884), the court
upheld a policy naming a beneficiary with no insurable interest in the insured against a claim by
some of insured’s relatives (he had no descendants) that it was void. The beneficiary paid the
premiums and provided the insured a home and care until his death.

        In Bloomington Mutual Ins. Co. v. Blue, 11 N.E. 331 (Ill. 1887), the Illinois Supreme
Court held valid an insurance policy payable to a beneficiary (Blue) with no insurable interest in
the insured (Bailey).

         In Cisna v. Sheibley, 88 Ill. App. 385 (1899), a doctor and an insurance broker entered a
verbal agreement to engage in the business of procuring insurance on the lives of others. They
purchased several policies on the life of Kennedy with Kennedy’s wife named as beneficiary and
paid the premiums until Kennedy’s death. The arrangement called for ten percent of the death
benefit to be paid to Kennedy’s wife, ten percent to Cisna and Sheibley jointly and the remaining
eighty percent to the one who furnished the money to pay the premiums and expenses. On
Kennedy’s death, Kennedy’s widow received the agreed upon ten percent, but a dispute arose as
to the distribution of the rest between Cisna and Sheibley. The court refused to enforce the
agreement between Cisna and Sheibley as void against public policy as a wager on Kennedy’s
life. The court looked beyond the form of the transaction, holding Kennedy did not procure the
insurance but rather Cisna and Sheibley did by furnishing the money to pay the premiums and
soliciting Kennedy to make the application.

        Hawley confirmed the holding in Blue that a person may take out a policy on his own life
and make it payable to one without an insurable interest and further held that an insured may sell
a policy on his own life to one without an insurable interest. Hawley, 125 N.E. at 709.




                                                 10
       Plaintiff argues these cases require the court to find Coventry not Corwell owned the
Policy at inception but none of the holdings in these cases compel that result. Johnson, Blue, and
Hawley all held the policies valid. Dresen, an Illinois appellate court case, held a policy naming
a beneficiary who had no insurable interest in the insured void as a wager policy. However, this
holding was incorrect under the Illinois Supreme Court’s holding in Blue (confirmed later in
Hawley) that an insured may name a beneficiary without an insurable interest. In Cisna, the
court was not faced with enforcing an insurance policy but rather an agreement between Cisna
and Sheibley. It held the Cisna/Sheibley agreement unenforceable as a wager on Kennedy’s life.

Federal Diversity Cases

         Plaintiff also cites federal diversity cases applying Illinois law. In Ohio Nat’l Life
Assur. Corp. v. Davis, 13 F.Supp.3d 876 (N.D. Ill. 2014), aff’d 803 F.3d 904, 908 (7th Cir. 2015),
the defendants paid Bonaparte to apply for a life insurance policy. Bonaparte testified that he
knew he was not actually going to receive a life insurance policy but was going to be paid “about
$6,000 to $4,000” for defendants using his name to apply for the policy. Bonaparte’s application
was submitted to the insurer on April 26, 2007. His life insurance trust was created the next day.
On June 2, 2007, Bonaparte transferred his interest in the life insurance trust to an entity owned
by one of the defendants. On June 20, 2007, the insurer required a new application because the
trust had been formed after the original application. Bonaparte signed a new application the
same day and a policy was received by the defendants on July 5, 2007. One of the defendants
paid the first premium when it came due on July 17, 2007. Also, on July 17, 2007, Bonaparte
signed another document purporting to transfer his interest in the trust for $6,000.

        The court found Bonaparte had sold his interest in the policy before the final application
was submitted on his behalf and thus, had never owned the policy after the insurer issued it. The
court found the timing of the transfer of Bonaparte’s interest in the trust made clear that the
defendants procured the policy with the intent of transferring it to the entity owned by one of the
defendants and thus the policy was void ab initio under Illinois law. One of the defendants had
argued Bonaparte procured the policy himself and had the option to keep it if he wished. The
court noted “[t]his argument might have had some force if Bonaparte had ever owned the policy
after Ohio National issued it.” Davis, 13 F.Supp.3d at 883. In affirming, the Court of Appeals
observed, citing Hawley, 125 N.E. at 708, that the case was “not one in which a policy was
procured in good faith by the person himself to be assigned thereafter, but instead one in which
the policy was procured by a person who had no insurable interest in the life of the person
insured thus making it a wager contract.” Davis, 803 F.3d at 909 (quotation marks omitted).

        Davis is factually distinguishable. Bonaparte never owned the policy after its issuance.
He transferred his interest in the trust set up to own the policy to an entity owned by one of the
defendants before the policy was issued to the trust. Bonaparte understood when he entered the
transaction that he was not going to receive an insurance policy but rather was going to be paid
by defendants for the use of his name to apply for the policy. Here, the Policy was issued to
Corwell who then transferred it to the Trust. Corwell was the settlor of the Trust and Diane the
beneficiary until relinquishment.




                                                11
        In Lincolnway Community Bank v. Allianz Life Ins. Co. of N. Am., No. 11 C 5907, 2015
WL 7251931 (N.D. Ill. Nov. 17, 2015), Scott Veselik and William Passero set up a premium
finance business. They arranged for Lincolnway to fund loans to pay premiums on life insurance
policies for a 26-month period—roughly the length of the contestability period. In January 2008,
Scott applied for a policy insuring the life of his father, Raymond, and listing Scott’s mother,
Judith as the beneficiary. On March 14, 2008, Lincolnway sent Passero loan documents and a
check for $210,900 to fund the premium on the policy. Scott then wrote a personal check to the
insurer in this amount to pay the premium knowing the funds from Passero and Lincolnway
would be available before his check cleared. On March 17, 2008, Passero assigned the policy on
Raymond’s life to Lincolnway as collateral for “any and all present and future liabilities” of
Passero. On August 31, 2010, Passero transferred the policy to Lincolnway. Lincolnway’s
executive vice president, Alexenko, testified in his deposition that Passero intended to have
ownership of the policy transferred to him so he could sell it after the two-year contestability
period. Lincolnway loaned the money to Passero and Passero executed the collateral assignment
of the policy to Lincolnway to secure the loan. Alexenko testified there was no circumstance in
which Lincolnway would accept as collateral property the borrower did not own. Alexenko was
comfortable with the transaction because he knew that Passero would eventually perfect
Linconway’s security interest by becoming the owner of the policy. On December 29, 2008,
nine months after the policy was issued, Scott filed a request with the insurer to transfer the
policy to Passero. The transfer was confirmed by the insurer the next day.

        The court found Passero was the owner of this policy from its inception because Passero
had control over the policy and expected the policy to be transferred to him after its issuance.
Since Passero lacked an insurable interest in Raymond Veselik, the court held the policy void ab
initio. Lincolnway is factually distinguishable in that there Passero controlled the policy from
the outset while here, under the terms of the Trust, Corwell, as settlor, controlled the Policy until
he chose to relinquish it 32 months after its issuance.

Factors in Determining Validity

        While not directly on point, the above discussed cases contain language suggesting the
factors that might be considered to determine whether a policy is valid or an unlawful wager.

        “The fact the plaintiff paid substantially all the premiums from the time the policy was
issued and had the policy in his actual possession from about the date of its issue, may be said to
demonstrate that he indirectly procured the policy to issue upon the life of the insured for his
benefit.” Dresen at 294.

        “The question is whether the policy was in fact intended to be what it purports to be, or
whether the form was adopted as a cover for a mere wager. If the plaintiff and the insured
confederate together to procure a policy for the plaintiff’s benefit, when he is not and does not
expect to be a creditor of the insured, and with a view of having the policy assigned to him
without consideration, the policy is void.” Johnson at 212 (quoting a treatise, Bliss on Life
Insurance).




                                                 12
        “We think the better rule is, where a person obtains a policy on his life of his own accord,
and pays the premium himself, he may, if he desires, make the policy payable to one who has no
interest in his life.” Blue at 333.

        An insured may sell a policy on his own life to one without an insurable interest if “the
transaction is bona fide and not intended to circumvent the law.” Hawley, 125 N.E. at 709.

        “[W]hen we look beyond the mere form of the transactions by which Kennedy’s life was
insured, he did not procure the insurance, but it was obtained by appellant and appellee, the one
furnishing the money to pay the premiums and all expenses, and the other soliciting him to make
the applications and attending to the details of the business.” Cisna, 88 Ill. App. at 389. “Policies
thus obtained were purely wager policies and the scheme, the very basis of the partnership . . .
was a speculation upon life, which is against public policy and rendered the policies upon the life
of Kennedy invalid.” Id.

        Taking the language from these cases, plaintiff distills several factors to apply to the facts
to determine the true owner of the Policy at inception: 1) who controlled the transaction; 2) who
paid the premiums; 3) was the Policy acquired in good faith; 4) looking beyond the form of the
transaction, was Corwell merely a cover to conceal the Coventry Entities wager on his life?

Control

        Plaintiff argues the fact Coventry Capital prepared all the documents creating the Trust
and documenting the loan shows Coventry Capital controlled the entire transaction from the
beginning. However, the documents creating the Trust give Corwell control of the Trust.
Corwell was the Settlor and the trust agreement provided the Trustee could act “solely at the
direction of the Settlor.”

         Corwell directed the Trustee to create the Sub-Trust in order to obtain and secure the
premium finance loan. In securing the loan, the sole power to direct the Trustee was conferred
on the lender while the loan was outstanding, except that Corwell retained the power to direct the
Trustee to relinquish the Policy in satisfaction of the loan. Requiring a provision conferring on
the lender the power to direct the Trustee during the term of the loan is a reasonable action by a
lender to protect its security interest in the assets of the trust. 8

         Corwell also executed the Power of Attorney making Coventry Capital Corwell’s
attorney-in-fact for purposes of originating or servicing any life insurance policies insuring
Corwell’s life. Granting a power of attorney to a creditor to enable the creditor to deal with the
collateral is common in secured transactions 9. However, Coventry Capital did not act under the
Power of Attorney either to acquire the Policy or relinquish it. Corwell transferred the Policy

8
  See e.g. 5 Illinois Real Property § 34:19 form: “Collateral Assignment of Beneficial Interest and Power of
Direction” granting lender, along with a collateral assignment of the beneficial interest in an Illinois land trust, the
sole right to direct “the acts and doings of the trustee.” In an Illinois land trust the owner of the beneficial interest
possesses the right to direct the trustee. Here, Corwell possessed that right as settlor under the trust documents and
agreed to assigning that right to LaSalle during the pendency of the loan.
9
  See e.g. Sample Secured Loan Agreement, Sample Form 5.4, Par. 11.1 at
https://www.iicle.com/iicleonline/detail/32773

                                                           13
into the Trust and Corwell directed the Trustee to relinquish the Policy in satisfaction of the
Trust’s obligations under the Loan Agreement 32 months after its issuance. Coventry Capital
did not control the transaction through its provision of the trust and loan documents.

Premium Payments

        Plaintiff argues a nonrecourse loan to the insured to pay premiums on a policy on the
insured’s life is not a loan but a purchase of the policy by the nominal lender when the loan is
secured only by the policy. Plaintiff contends that unless the borrower is obligated to repay a
loan for premium financing it is not, in fact, a loan. It states in its brief in support of its summary
judgment motion: “Although an insured who borrows money may be considered to have
furnished the money himself, this can only be true where the loan carried ‘an obligation to
repay’.” Dkt # 162, p. 5.

        The Bank points out that this argument does not square with plaintiff’s practice prior to
March 27, 2006. Plaintiff does not dispute that prior to March 27, 2006, it issued policies where
the premiums were paid with nonrecourse premium finance loans. It does not dispute that when
it decided to stop allowing nonrecourse financing it made the change “on a going forward basis
because it affected a ‘significant’ part of the Company’s business and senior leadership wanted
to provide lead time for the change in policy to take effect.” Dkt # 213, p. 8. resp. to ¶ 12.
According to plaintiff’s current argument, it was issuing policies that lacked an insurable interest
and, when it decided to stop doing so, decided to keep issuing them for a while because it
affected a significant part of its business and wanted to provide lead time to adjust.

         However, whether plaintiff changed its view on the propriety of nonrecourse financing or
believed all along it was improper is irrelevant to whether it was, in fact, proper. If nonrecourse
financing turns the lender into the buyer, and the lender has no insurable interest, the policy is
still void ab initio even if the insurer knew all along it was entering an illegal contract. In an
illegal contract, the nonperforming party wins because the contract cannot be enforced. Cisna, 88
Ill. App. at 394 (“The sole basis of the appellant’s claim to relief, by his pleadings, is founded
upon the partnership contract, which we have seen is clearly illegal and void. There is no claim
that the appellant is not in pari delicto with the appellee, nor can it be said that the appellant’s
right to relief is unconnected with the illegal contract by virtue of which the moneys claimed to
be in the hands of appellee came to him.”) Full performance by one party to an illegal contract
does not entitle it to performance by the other party.

        Plaintiff’s argument that the insured’s use of nonrecourse financing means the insured
does not have to repay the loan is not correct. A borrower is obligated to repay a nonrecourse
loan. A nonrecourse loan limits, to the specific property pledged as security, the property of the
debtor a creditor can seize to satisfy a debt if it is not paid. Nonrecourse simply means the
creditor has agreed not to pursue other assets of the debtor to satisfy the debt if the proceeds the
creditor receives from the sale of the pledged property are insufficient to pay the debt. See Sun
Life Assurance Company of Canada v. U.S. Bank National Association, No. 14-CIV-62610,
2016 WL 161598, *16 (S.D. Fla. Jan. 14, 2016), aff’d in part, rev’d in part by 693 Fed. Appx.
838 (11th Cir. 2017) (applying Delaware law) (“Non-recourse debt simply means that the
lender’s remedies are limited, to wit, upon default the lender is precluded from seeking the

                                                  14
borrower’s assets, with the exception of the collateral explicitly named in the loan. Contrary to
Sun Life’s representation, the Loan Agreement did not state that Malkin ‘had no obligation to
repay.’”)

         Nonrecourse financing is not unusual in other types of transactions—commercial real
estate for example. E.g. Bank of America, N.A. v. Freed, 939 N.E.2d 509 (Ill. App. 2012). Is it
barred in life insurance transactions? Plaintiff is asking the court to find that an insured can only
legitimately purchase a policy on his life with borrowed funds if he exposes his assets other than
the purchased policy to being taken to satisfy the debt. If he limits his exposure to the policy
alone, then the party providing the nonrecourse loan is the actual purchaser and the policy is an
illegal contract and therefore void. The court is unwilling to go that far. A nonrecourse
premium finance loan does not in and of itself mean the lender procured the policy rather than
made a legitimate loan to the purchaser to finance it. See Sun Life, 2016 WL 161598 at *16.
(“While a non-recourse financing arrangement may be indicative of a STOLI plan, Sun Life
provides no authority that this manner of financing is a de facto signal that the funding was
obtained as part of a STOLI scheme.”)

Good Faith

        Plaintiff argues the Policy was not procured in good faith. Plaintiff had a clear policy not
to issue life insurance policies where the premiums were financed with nonrecourse loans. It
contends misrepresentations in the application process and the decision to use the Trust were
calculated to conceal the fact the premiums were to be financed through the Coventry/LaSalle
nonrecourse loan program. It also argues the application falsely stated the purpose of the
insurance to be estate planning.

         The application did falsely represent the purpose of the insurance to be estate planning.
In the Settlor and Co-Trustee Disclosure Statement and Acknowledgement, Corwell specifically
acknowledged that the Trust, which was created specifically to own the Policy, was not intended
to be an estate planning tool. Corwell intended the Policy to be an investment which he hoped to
sell at a profit. His testimony in his divorce case confirms his general plan to buy insurance
policies on his life and try to find a buyer for them. Dkt # 164-7, pp. 410-31. He included the
Policy in this discussion of the policies he bought as investments.

        The application for the Policy and the worksheet submitted by Nelsen concealed both the
intention to use premium financing as well as the existence of the $5.5 million Security Life of
Denver policy. But for these misrepresentations, it is unlikely plaintiff would have issued the
Policy. The Trust also was used to conceal the use of premium financing. The initial plan was
for Corwell to procure the Policy, pay the initial minimum premium, and be reimbursed from the
proceeds of the loan once plaintiff had acknowledged it had recorded the collateral assignment of
the Policy in favor of LaSalle. Coventry Capital altered this plan because it did not believe
plaintiff would acknowledge the collateral assignment because of plaintiff’s policy not to allow
nonrecourse premium financing. The Trust was set up to avoid this problem. Using the Trust
allowed LaSalle to perfect a security interest in the Policy (as the only asset of the Trust) without
having to obtain an acknowledgement of the security interest from plaintiff, thus not tipping
plaintiff to the existence of the loan.

                                                 15
        Nelsen and Coventry Capital acted to conceal Corwell’s use of the premium finance
program from plaintiff. What implications does this deception have for determining who owned
the Policy at its inception?

        In Hawley, the Illinois Supreme Court held an insured may sell his policy to one without
an insurable interest. In so holding it quoted 2 Joyce on Insurance (2d Ed.) § 918: “’The weight
of authority sustains the proposition that if a person effects a valid insurance upon his own life
and the transaction is bona fide and not intended to circumvent the law, the assignment to
another will be upheld even though the assignee has no insurable interest in the life of the
insured.’” Hawley, 125 N.E. at 709. Plaintiff cites this language from Hawley and similar
language from Blue 11 N.E. at 333 (“The essential thing is that the policy should be obtained in
good faith, and not for the purpose of speculating on the hazard of a life in which the assured has
no interest.”) to argue the transaction was not bona fide or in good faith because of the
concealment of the financing arrangement and the investment rather than estate planning
purpose.

        Buying a policy to insure one’s own life with the intention of trying to sell it at a profit
does not appear to violate Illinois law. Hawley allows a sale to a third party without an insurable
interest at some point after a policy has been procured by the insured. There does not seem to be
any reason to allow such a sale only where the insured originally intended to maintain the policy
indefinitely and later decided to try to sell it because of some change in circumstances. Because
investment is a lawful purpose for an insured to procure a policy on his own life, under normal
circumstances, the misrepresentation in the application about this purpose would be subject to
the contestability provision required by 215 ILCS 5/224(1)(c). Likewise, since use of
nonrecourse financing, of itself, is lawful, under normal circumstances, misrepresentations in the
application about its use to finance the Policy would also be subject to this provision.

        Had Corwell purchased the Policy and paid the premiums for two years with the proceeds
of a nonrecourse loan from his local bank and then sold the Policy to Coventry First and paid off
the loan with the sales proceeds, the Policy would have been validly issued and validly sold to
Coventry First and the misrepresentations as to purpose and financing incontestable as outside
the contestability period.

Cover for a Wager

        The final factor suggests looking beyond the form of the transaction, to see if Corwell
was merely a cover to conceal the Coventry Entities wager on his life. “[C]ases in which a
person having an interest lends himself to one without any, as a cloak to what is, in its inception,
a wager, have no similarity to those where an honest contract is sold in good faith.” Grigsby, 222
U.S. at 156. While Grigsby did not involve Illinois law, the Court of Appeals quotes this
statement from Grigsby in Davis, 803 F.3d at 909 (applying Illinois law). 10 Despite the careful
documentation in this transaction which placed Corwell in control of the Trust which owned the
Policy, did he in fact lend himself as a cloak to a wager by the Coventry Entities on his life thus
rendering the Policy void ab initio?

10
    More precisely, the Court of Appeals quotes PHL Variables Life Ins., Co. v. Bank of Utah, 780 F.3d 863, 867-68
(8th Cir. 2015) quoting Grigsby.

                                                       16
        Corwell had an asset—his insurability—that Nelsen showed him how to put to work.
Corwell’s age, life expectancy, and prosperity made him an attractive candidate to an insurance
company for a high death benefit policy on his life. His insurability, combined with a hefty
infusion of cash to pay the premiums, offered an opportunity to cash in on the market value of
any policy insuring his life. Because of the insurable interest requirement, the market value of
his insurability was something only Corwell could exploit. The Coventry Entities provided him
a cost-free way to do so. Coventry Capital administered the premium finance program with
LaSalle as the lender. However, pursuant to the Master Participation Agreement, PFP Funding,
one of the Coventry Entities owned 100% of the beneficial interest in the loan used to fund the
premiums on the Policy. Coventry Capital, therefore, was administering the program ultimately
for the benefit of another of the Coventry Entities. Coventry Capital pre-cleared the Policy for
sale to Coventry First and to AIG before arranging the loan. The Policy was relinquished to
Bank of America as successor by merger to LaSalle but under the terms of the Master
Participation Agreement, PFP Funding was the beneficial owner of all rights in the loan and in
the collateral for the loan—the Policy. Dkt # 164-5, p. 114. When the Trust relinquished the
Policy to satisfy the debt, the beneficiary of the relinquishment was PFP Funding just as PFP
Funding would have been the beneficiary of the payment if the loan had been paid in cash. The
Policy was then sold to Coventry First with the sales proceeds payable to a PFP Funding account
at Bank of America. Coventry First then sold the Policy to AIG pursuant to the Life Policies
Origination Agreement.

         Coventry Capital administered the loan. PFP Funding (via owning the beneficial interest
in it) funded the loan, received the benefit of the relinquishment of the Policy to Bank of
America, and of the subsequent sale of the Policy to Coventry First. Coventry First sold the
Policy to AIG pursuant to the Life Policies Origination Agreement it had in place with AIG.
Corwell contributed only his insurability. Unlike Bonaparte in Davis, who sold his insurability
for a flat fee, Corwell sold his insurability to buy the possibility of a substantial gain depending
on the market value of the Policy during the term of the loan. He, in fact, reaped such a gain
($178,416.22) in the Security Life of Denver transaction.

         This upside opportunity for Corwell added a new variable to the common STOLI
transaction but did not change the nature of the transaction. The process was constructed to
stack the odds in favor of Coventry First ending up with the Policy and selling it to AIG. While
the typical STOLI wager carries the risk the insured dies before the contestability period expires
and the investor gains the policy, Lincolnway, 2015 WL 7251931 at *6, the Coventry Entities’
program simply added an additional risk—that they might get outbid by another prospective
investor. Either way, as the transaction was structured, Corwell only contributed his insurability
to the transaction. In this respect he was no different than Bonaparte in Davis. Corwell (through
the Trust) just held the Policy in the hope of realizing a market gain rather than getting paid a flat
fee at the outset for his insurability.

         While a nonrecourse loan is not per se unavailable for purchasing life insurance, in the
circumstances here, the loan was funded by one of the Coventry Entities as a key part of the
Coventry Entities’ overall plan to use Corwell’s insurability to create a policy eligible for sale by
another of the Coventry Entities under the Life Policies Origination Agreements. The
nonrecourse loan was the inducement to Corwell to contribute his insurability to the plan and

                                                 17
funded the wager. Looking beyond the form, this transaction was intended to circumvent the law
against wagering on the life of a stranger. Hawley, 125 N.E. at 709. The Policy was void ab
initio.

        Because the Policy was void ab initio, plaintiff is entitled to summary judgment on
Counts I and II of its complaint and on the Bank’s breach of contract counterclaim (CC Count I).
Because the Policy was void ab initio, plaintiff’s refusal to pay the death benefit was justified,
not vexatious and unreasonable, so plaintiff is also entitled to summary judgment on the Bank’s
statutory counterclaim under 215 ILCS 5/155 (CC Count II).

        Plaintiff also seeks summary judgment on the Bank’s counterclaim for restitution of
premiums paid under an unjust enrichment theory (CC Count IV). “To prevail on a claim for
unjust enrichment, a plaintiff must prove the defendant retained a benefit to the plaintiff’s
detriment, and that defendant’s retention of the benefit violates fundamental principles of justice,
equity, and good conscience.” Nat’l Union Fire Ins. Co. v. DiMucci, 34 N.E.3d 1023, 1043 (Ill.
App. 2005) (quotation marks and citation omitted). Under Illinois law, a party who made
payments under an illegal contract may be able to recover payments made where the party is not
responsible for the illegality. Davis, 803 F.3d at 911.

        The Bank argues it is entitled to a return of all premiums paid by it, $1,847,313.60, plus
the fair market value of the Policy prior to Corwell’s death of $3,136,435.72. This would leave
it $16,250.68 shy of the $5 million mark— the death benefit on the void Policy. The Bank offers
no argument supporting its claim to the fair market value and no such claim is pending. The
remaining counterclaim is only for restitution of premiums paid by the Bank on an unjust
enrichment theory. Dkt # 64.

          The Bank served as securities intermediary, initially for AIG when it acquired the Policy
from Coventry First. The Bank continued to act as securities intermediary for subsequent Policy
owner, Blackstone and for Vida Capital, the Policy’s current beneficial owner. Prior to
purchasing the Policy from Blackstone, Vida Capital conducted a due diligence review. Vida
Capital was comfortable with the Coventry/LaSalle premium finance program from an insurable
interest perspective and was aware plaintiff was filing lawsuits challenging some of these
policies. Vida Capital knew it might be purchasing a lawsuit.

         In Davis, the insurer argued Egbert “knew or should have known that he had bought an
interest in a void contract” and should therefore be denied restitution of the premiums he paid.
Id. The court of appeals affirmed the district court’s award of restitution to Egbert and its
rejection of the “knew or should have known” argument. Id., at 911-12. The district court found
the fact Egbert frequently traded in the secondary life insurance market was not a reason to deny
restitution as such activity is not against Illinois law. Davis, 13 F.Supp.3d at 886. It found the
insurer’s allegation that “Egbert did not sufficiently investigate ‘whether there was an insurable
interest at the time the Bonaparte Policy was issued’” was not a basis for denying him restitution.
Id. The district court found that without any evidence Egbert was complicit in the program that
induced the issuance of the Bonaparte policy, “there is no basis for the Court to find that it would
be just for Ohio National to retain the premiums Egbert paid.” Id.



                                                18
        There is no evidence Vida Capital was complicit in procuring the issuance of the Policy
nor does plaintiff argue any such complicity. Plaintiff’s argument is that Vida Capital knew or
should have known, because of its due diligence review, that the Policy was void for lack of an
insurable interest when it bought it. The evidence shows only that Vida Capital after its due
diligence review believed the Policy to be valid but turned out to have been wrong. Because
Vida Capital was not complicit in the issuance of the Policy, plaintiff is not entitled to summary
judgment on the counterclaim for restitution of premiums to the extent the premiums were paid
by the Bank on behalf of Vida Capital.

         The Bank is also seeking restitution of premiums it paid from the time it first acquired the
Policy as securities intermediary for AIG. However, Vida Capital is the current beneficial owner
of the Policy and the Bank does not show why premiums paid on behalf of prior beneficial
owners should be recoverable for Vida Capital. Plaintiff is entitled to summary judgment as to
restitution of any premiums not paid on behalf of Vida Capital.

        Nelsen also moves for summary judgment on all plaintiff’s claims against him.
However, he has failed to comply with LR56.1 so his motion must be denied. He has not filed a
memorandum in support of his motion, nor a statement of undisputed material facts, nor any
affidavits or other materials referred to in Fed. R. Civ. P. 56(e) as required by LR56.1(a)(1)-(3).
Instead he incorporates the Bank’s memorandum in support of its motion for summary judgment,
the Bank’s LR56.1 statement of facts, and the declaration and supporting exhibits of Andrew
James Dykens filed in support of the Bank’s summary judgment motion.

       The Bank’s memorandum does not address plaintiff’s claims against Nelsen for
fraudulent inducement (Count III), fraud (Count IV), negligent misrepresentation (Count V), and
breach of contract (Count VI). Without a memorandum addressing these claims, there is simply
no basis for the court to determine if “there is no genuine dispute as to any material fact and the
movant [Nelsen] is entitled to judgment as a matter of law” Fed. R. Civ. P. 56(a). Nelsen has not
met the movant’s burden for obtaining summary judgment.

       For the foregoing reasons, the Bank’s motion [147] for summary judgment is denied.
Nelsen’s motion [167] for summary judgment is denied. Plaintiff’s motion [156] for summary
judgment is granted as to Counts I and II of its complaint and Counts I and II of the Bank’s
counterclaim and denied as to Count IV of the Bank’s counterclaim as to its claim for restitution
of premiums paid on behalf of Vida Capital and otherwise granted as to Count IV of the Bank’s
counterclaim. Thus, the matters remaining in the case are: 1) plaintiff’s claims against Nelsen
(Counts III, IV, V and VI of plaintiff’s complaint) and 2) the Bank’s counterclaim for restitution
of premiums paid on behalf of Vida Capital (CC Count IV).

DATE: 3/30/2020                               ENTER:

                                              _________________________________________
                                                    United States District Court Judge


                                                                      Electronic Notices. (LC)



                                                 19
